                Case 3:18-cv-00224-DPM Document 1 Filed 11/26/18 Page 1 of 5

                                                                                         FILED
                                                                                      U. S. DISTRICT COURT
                                                                                  EASTERN DISTRICT ARKANSAS
                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS                            NOV 2 6 2018
                                     JONESBORO DIVISION

JIMMY ASHLEY,
an individual,

        Plaintiff,
                                                        CASE NO:           J:18,.. cv, ()OJ2l/ jp1>1
vs.

NOAH, LLC

           Defendant.                                     Thi s cor;:, ~,ss:11ned to District Judge ~

- - - - - - - - -- - - - -I                               and to Ma J1strate Judge                      l__

                                            COMPLAINT

           Plaintiff, Jimmy Ashley ("Plaintiff') by and through the undersigned counsel, hereby

files this Complaint and sues NOAH, LLC. for injunctive relief, attorney' s fees and costs

pursuant to 42 U.S.C. §12181 et seq. , ("Americans with Disabilities Act" or "ADA") and

alleges:

                                  JURISDICTION AND PARTIES

           1.     This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. §12181 et seq. , (hereinafter referred to as the

"ADA"). This Court is vested with original jurisdiction under 28 U.S.C. Sections 1331 and

1343.

           2.     Venue is proper in this Court, the Eastern District of Arkansas pursuant to 28

U.S.C. §1391 (B) and Local Rules of the United States District Court for the Eastern District of

Arkansas.

           3.     Plaintiff,   Jimmy   Ashley    (hereinafter   referred     to    as    "Ashley")     is     a

resident of Jonesboro, Arkansas and is a qualified individual with a disability under the ADA.
             Case 3:18-cv-00224-DPM Document 1 Filed 11/26/18 Page 2 of 5



Ashley suffers from what constitutes a "qualified disability" under the Americans with

Disabilities Act of 1990, ("ADA") and all other applicable Federal statutes and regulations to the

extent that he suffers from paraplegia and requires the use of a wheelchair for mobility. Prior to

instituting the instant action, Ashley visited the Defendant's premises at issue in this matter, and

was denied full, safe and equal access to the subject property of Defendant due to its lack of

compliance with the ADA. Ashley continues to desire and intends to visit the Defendant's

premises but continues to be denied full, safe and equal access due to the barriers to access that

continue to exist.

       4.      The Defendant, NOAH, LLC. is a limited liability company registered to do

business and, in fact, conducting business in the State of Arkansas. Upon information and belief,

NOAH, LLC. (hereinafter referred to as "NOAH") is the owner, lessee and/or operator of the

real property and improvements that is the subject of this action, specifically: Holiday Inn

located at 2908 Gilmore, in Jonesboro, Arkansas (hereinafter referred to as "Hotel").

        5.     All events giving rise to this lawsuit occurred in the Eastern District of Arkansas.

                           COUNT I - VIOLATION OF THE ADA

       6.      On or about July 26, 1990, Congress enacted the Americans with Disabilities Act

("ADA"), 42 U.S.C. §12101 et seq. Commercial enterprises were provided one and a half years

from enactment of the statute to implement its requirements. The effective date of Title III of the

ADA was January 26, 1992. 42 U.S.C. §12181; 20 C.F.R. §36.508 (A).

        7.     Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the Hotel owned by

NOAH is a place of public accommodation in that it is Hotel operated by a private entity that

provides goods and services to the public.

        8.     Defendant, NOAH, has discriminated and continues to discriminate against the

                                                 2
               Case 3:18-cv-00224-DPM Document 1 Filed 11/26/18 Page 3 of 5



Plaintiff, and others who are similarly situated, by denying access to, and full, safe and equal

enjoyment of goods, services, facilities, privileges, advantages and/or accommodations at the

Hotel in derogation of 42 U.S.C § 12101 et seq.

       9.       The Plaintiff has been unable to and continues to be unable to enjoy access to, and

the benefits of the services offered at Hotel owned by NOAH. Prior to the filing of this lawsuit,

Plaintiff visited the Hotel at issue in this lawsuit and was denied access to the benefits,

accommodations and services of the Defendant's premises and therefore suffered an injury in

fact as a result of the barriers listed in Paragraph 11 , below, that the Plaintiff personally

encountered.     In addition, Plaintiff continues to desire and intends to visit the Hotel, but

continues to be injured in that he is unable to and continues to be discriminated against due to the

barriers to access which remain at the Hotel in violation of the ADA. Ashley has now and

continues to have reasonable grounds for believing that he has been and will be discriminated

against because of the Defendant' s continuing deliberate and knowing violations of the ADA.

       10.      Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991 , the

Department of Justice, Office of the Attorney General, promulgated Federal Regulations to

implement the requirements of the ADA 28 C.F.R. Part 36.

       11.      NOAH is in violation of 42 U.S.C. §12181 , et seq,. 28 C.F.R. §36.304 and 28

C.F.R. §36.401, et seq. and is discriminating against the Plaintiff as a result of inter alia, the

following specific violations:

                1.     The accessible parking provided is not located on the closest accessible
                       route to the entry and requires crossing a vehicular traffic lane to access
                       the main entry to the Hotel. There are closer parking spaces available that
                       could be made accessible and which would have an accessible route to the
                       entry that does not require crossing a vehicular route;


                                                  3
              Case 3:18-cv-00224-DPM Document 1 Filed 11/26/18 Page 4 of 5



               11.     The accessible parking signage is mounted too low to be seen over parked
                       vehicles;

               111.    The accessible parking spaces that are provided lack adjacent access aisles
                       that are striped correctly to deter parking in them as necessary for
                       wheelchair users to access vehicles parked in the accessible parking
                       spaces.

        12.    There are other current barriers to access and violations of the ADA at the Hotel

owned and operated by NOAH that were not specifically identified herein as the Plaintiff is not

required to engage in a futile gesture pursuant to 28 C.F.R. Part 36, §36.501 and, as such, only

once a full inspection is performed by Plaintiff or Plaintiffs representatives can all said

violations be identified.


        13.    To date, the barriers to access and other violations of the ADA still exist and have

not been remedied or altered in such a way as to effectuate compliance with the provisions of the

ADA.

        14.    Plaintiff has been obligated to retain undersigned counsel for the filing and

prosecution of this action. Plaintiff is entitled to have his reasonable attorney's fees, costs and

expenses paid by NOAH pursuant to 42 U.S.C. §12205.

        15.    Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

Plaintiffs injunctive relief, including an Order to alter the subject facilities to make them readily

accessible to, and useable by, individuals with disabilities to the extent required by the ADA, and

closing the subject facilities until the requisite modifications are completed.

       WHEREFORE, the Plaintiff demands judgment against NOAH and requests the

following injunctive and declaratory relief:

               A.      That the Court declare that the property owned and administered by

                                                  4
           Case 3:18-cv-00224-DPM Document 1 Filed 11/26/18 Page 5 of 5



                   Defendant is violative of the ADA;

             B.     That the Court enter an Order directing Defendant to alter its
                    facilities to make them accessible to and useable by individuals with
                    disabilities to the full extent required by Title III of the ADA;

             C.    That the Court enter an Order directing Defendant to evaluate and
                   neutralize its policies and procedures towards persons with
                   disabilities for such reasonable time so as to allow them to undertake
                   and complete corrective procedures;

             D.     That the Court award reasonable attorney's fees, costs (including
                    expert fees) and other expenses of suit, to the Plaintiff; and

             E.    That the Court award such other and further relief as it deems
                   necessary, just and proper.
                   \.-
      Dated this ~ay of November, 2018.


                                                 Respectfully submitted,




                                                 Edward I. Zwilling, Es
                                                 Bar No.: ASB-1564-~i,,e,--


OF COUNSEL:
Law Office of Edward I. Zwilling, LLC
4000 Eagle Point Corporate Dr.
Birmingham, Alabama 35242
Telephone:    (205) 822-2701
Email:        edwardzwilling@zwillinglaw.com




                                             5
